Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Multiple Embodiments
This application contains the following embodiments:
Embodiment 1 - Reproductions 1.1-1.7 
Embodiment 2 - Reproductions 2.1-2.7
Embodiment 3 - Reproductions 3.1-3.14
Embodiment 4 - Reproductions 4.1-4.7
Embodiment 5 - Reproductions 5.1-5.7
Embodiment 6 - Reproductions 6.1-6.14

Only one independent and distinct design may be claimed in a nonprovisional international design application. See 37 CFR 1.1064. Under Article 13 of the Hague Agreement, a Contracting Party whose law at the time it becomes party to the Hague Agreement requires, inter alia, that only one independent and distinct design may be claimed in a single application, can refuse the effects of the international registration on grounds of noncompliance with such requirement. U.S. law requires that only one independent and distinct design may be claimed in a single application. 

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).

The above-identified embodiments are considered by the examiner to present overall appearances that are basically the same.  Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited.  Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.

No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept. Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.

Drawing Objection
Reproductions shall comply with the requirements of Rule 9 and Part Four of the Administrative Instructions. Reproductions shall be of a quality permitting all the details of the industrial design to be clearly distinguished and permitting publication. The reproductions received on 10/01/2021 are objected to because the lines appear fuzzy with many bleeding together as if reproduced from a low resolution file or printer setting. The quality of the drawings will degrade when they are reproduced for a printed patent. 

Also see Hague Rule 9(2)(a) and 37 CFR 1.1026.

The line quality in all figures shall be made to meet the appropriate standards. The examiner recommends using a lossless file format when submitting drawings through EFS-web (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.

Specification Objection
Per MPEP 2920.04(a)III “The specific wording of the claim in an international design application designating the United States shall be in formal terms to the ornamental design for the article (specifying name of article) as shown, or as shown and described. More than one claim is neither required nor permitted for purposes of the United States.”

Accordingly, the following statement contained in the specification does not meet the criteria listed above and must be canceled:

[Application for overall protection for industrial design(s) as shown and described.]

Also see Hague Rule 7(5)(a), 37 CFR 1.1025

Claim Rejection – 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The scope of a claim is definite only when it is supported by an enabling disclosure.1 When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.
The claim scope must be less than or equal to the scope of the enablement.2 The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.
The claim is indefinite and nonenabling for the following reasons:
Specifically, Reproductions 1.2, 1.3, 1.6, 2.2, 2.3, 2.6, 3.2, 3.3, 3.6, 3.9, 3.10, 3.13, 4.2, 4.3, 4.6, 5.2, 5.3, 5.6, 6.2, 6.3, 6.6, 6.9, 6.10, 6.13, the rear, left side, and bottom views of the six designs, show numerous rectangular and circular features which are not shown in any other views in enough detail to confirm their three-dimensional appearance. Therefore, there is no support in the instant application to enable one of ordinary skill in the art to understand the depth and configuration of the rectangular, oval, and circular features of the rear and bottom of the Television, indicated below in gray, without resorting to conjecture.
 Further, the inconsistencies between the views herein render the appearance of the claim uncertain. Specifically, while the rear views show two short rectangular array of vent openings, the left side view shows one long rectangular array of vent openings.

Please see the following illustrations.
[AltContent: textbox (A)]
[AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image1.png
    478
    780
    media_image1.png
    Greyscale

[AltContent: textbox (A)]

    PNG
    media_image2.png
    144
    644
    media_image2.png
    Greyscale
 
In order to completely and clearly set forth the contours and depths of the claimed surface, a perspective views and appropriate shading is generally is deemed necessary. However, to enter such information at this juncture would likely introduce new matter.  Alternatively, Reproductions 1.2, 1.3, 1.6, 2.2, 2.3, 2.6, 3.2, 3.3, 3.6, 3.9, 3.10, 3.13, 4.2, 4.3, 4.6, 5.2, 5.3, 5.6, 6.2, 6.3, 6.6, 6.9, 6.10, 6.13, may be revised to remove the indefinite/nonenabling areas from the claim by converting them to broken line.

If broken lines are used, a statement must be added to the specification that reads similar to the following. Please see MPEP § 1503.02(III) and In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967).
-- The broken lines in the drawings depict portions of the Television that form no part of the claimed design. --  	

Further, the applicant may amend the drawing disclosure wherein all figures are made consistent.

Replacement ReproductionsA response is required in reply to the Office action to avoid abandonment of the application. 
Corrected reproductions submitted in response to this Office action must be in compliance with 37 CFR 1.121(d). Any amended replacement reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended. The view number of an amended reproduction should not be labeled as "amended." If a reproduction view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining views. Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02) If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.

Matter excluded from the claim: Hague Administrative Instructions Section 403:
Matter which is shown in a reproduction but for which protection is not sought may be indicated 
(i) in the description referred to in Rule 7(5)(a) and/or 
(ii) by means of dotted or broken lines or coloring.
A response is required in reply to the Office action to avoid abandonment of the application. 

Conclusion 
The claim stands rejected under 35 U.S.C. § 112(a) and (b), as set forth above.

Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE D FAST HORSE whose telephone number is (571)272-7507. The examiner can normally be reached Monday-Friday 7am-4pm MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett-Hattan can be reached on 571-272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/Marie D. Fast Horse/Primary Examiner, Art Unit 2918                                                                                                                                                                                                        	


	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 A patent claim is invalid if it is not supported by an enabling disclosure. MPEP 2164
        2 National Recovery Technologies Inc. v. Magnetic Separation Systems Inc., 49 USPQ2d 1671 (Fed. Cir. 1999) See Goodman, 11 F.3d at 1050, 29 USPQ2d at 2013 (“the specification must teach those of skill in the art ‘how to make and how to use the invention as broadly as it is claimed’ “) (citing Vaeck, 947 F.2d at 496); In re Fisher , 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)